Interview Summary (cont.)

Prior to this meeting, M. Liu presented the following interview agenda item to the examiner.
Possible amendments to Claim 9, including:
changing the upper limit for cholesterol in the synthetic nutritional composition administered to the infant having an age up to 2 months from 100.91 to 101; and
changing the difference between the amount of cholesterol in the synthetic nutritional composition administered to the infant having an age up to 2 months, as compared to cholesterol in the than the synthetic nutritional composition administered to the infant having an age from 2 months to 4 months, wherein the lower limit is more than  12 ug.ml (from 13 ug/ml).

Interview discussion 
As for the 112(b) rejection, Claim 9 requires: 
(i) administering a (first???) synthetic nutritional composition to an infant having an age up to 2 months, wherein the (first???) synthetic nutritional composition comprises 30.34 to 101 μg/ml of cholesterol, and no phospholipids; and
(ii) administering a (second???) synthetic nutritional composition to an infant having an age of 2 months to 4 months, wherein the (second???) synthetic nutritional composition comprises 14 to 114.26 μg/ml of cholesterol, and no phospholipids;

wherein the (first???) synthetic nutritional composition comprises 12 to 86 μg/ml more of the cholesterol than the (second???) synthetic nutritional composition. 

The examiner asserted, that this claim imparts the use of:
a first infant formula comprising 30.34 to 101 μg/ml of cholesterol; and 
a second infant formula comprising 14 to 114.26 μg/ml of cholesterol.
Then the 1st formula is claimed to also comprise from 16.34 to 87 μg/ml of cholesterol more than the 2nd formula: (30.34 -14) to (101-14).

To further limit the difference between the 2nd and 1st formula, Applicant can create a New dependent claim, that further limits the amount of cholesterol first infant formula because the claim of any other range would impart another distinct amount of cholesterol in the first formula, which makes the claim infinite because it would be unclear as to which cholesterol range it required of for the first formula.
For example the claims requires a minimum of 30.34 μg/ml of cholesterol in the first formula, however, the claim of 12 to 86 μg/ml more cholesterol in the 1st formula than the 2nd formula having 14 to 114.26 μg/ml of cholesterol, amount to a minimum amount of 14 + 12, which is 26 μg/ml of cholesterol in the first formula. 
26 μg/ml of cholesterol in the first formula is below the required amount of 30.34 to 101 μg/ml of cholesterol, therefore the limitation imparts a further range that that initial established, presenting two ranges for the cholesterol in the first formula. 


The examiner suggests that a dependent claim be proposed prior to the next Interview, on May 31, 2022, that includes the amount of cholesterol in the 1st formula that is more than that in the 2nd formula, if they close overcoming the 112(b) rejection.

As for the claim Objection, Applicant should explain where and how the  Specification provides light for the preamble language, or modify the claim to impart what is actually discusses in the Specifiction.
The examiner suggests that the phrase “effective amount” is removed from the claim and alternate claim language is proposed prior to the next interview, on May 31, 2022..  Please see the previous Office Action for suggested alternate terminology.

As for the Obviousness rejection, this case is after Final, therefore since Applicant has already had an opportunity to argue applied refences, it is suggested that if they desire this case to move forward, that they further limit the independent claim to advance prosecution.
3. The examiner suggests that proposed claim amendments are presented to the Office in an After Final Response, for further discussion in another interview on May. The examiner will also look for amendments from the pending specification that will overcome the rejection of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793